Citation Nr: 0915175	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-05 172	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hepatitis C for the period prior to January 1, 2004, and to a 
rating in excess of 10 percent for hepatitis C for the period 
from January 1, 2004.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a shell fragment wound to the left leg.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from July 1964 to 
August 1968, and from February 1971 to February 1973.  His 
awards and decorations include the Purple Heart medal and the 
Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1964 to August 1968, and from February 1971 to February 1973.

2.  On March 11, 2009, prior to the promulgation of a 
decision in the appeal, the Veteran informed VA that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


